Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (11/29/2018), is being examined under the first inventor to file provisions of the AIA .   Claims (1-20) were examined in a Non-Final on 6/12/2020. A Final office action in response to Applicants submission dated 9/14/2020 was mailed on 11/27/2020. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The three independent claims 1, 11 and 17 include limitations which point to independent control of three portions of adjustor flange in order to cause the adjuster plate to tilt. Also implied is an independent control of gap and capacitance at three points on the periphery of adjuster plate.
The adjuster plate however appears to be tied to a funnel 460, a sleeve 465 and flange 542. In remarks the Applicant states the following:
“FIG. 4C of the Application illustrates relative capacitances of flow paths seen near an edge of a substrate, wherein ring positioning with respect to a top surface of the pedestal allows for recipe controlled tuning of relative capacitances between RF flow paths at two or more points along the outer edge of the substrate in order to optimize the deposition profile at the edge of the substrate. (Page 12) (Emphasis added)

Although the claims do not include similar limitation, in order to have the recipe tuning there will have to be independent actuators which lift or lower the respective edge of the adjuster plate. It is unclear how the disclosed structure would accomplish this. 

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).


Response to Arguments and amendments
Applicant’s amendments and remarks have been noted. As discussed in 35 U.S.C. 112(b) rejection The mechanism to independently control the tilt of adjustment plate is unclear. Since, Applicants arguments are related to this aspect of claims only, it is necessary to resolve this issue for determination of patentability of the amended claims. The rejection is based upon understanding that a tilt could be achieved by adjusting the height of each pin 445a, 445b and 445c.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (KR 10-2008-0023569) in view of Selyutin et al (US 6120609).

Moreover, it is merely a rearrangement of parts. Mere rearrangement of parts which does not modify the operation of a device is prima facie obvious. In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Lee et al do not disclose details of the adjuster assembly including adjuster flange. 
Selyutin et al disclose a pedestal assembly comprising a pedestal (22) for supporting a substrate, the pedestal having a central shaft that positions the pedestal at a height during operation (30); a ring configured for placement along a periphery of the pedestal (180); an adjuster flange disposed around a middle section of the central shaft (36); a sleeve connected to the adjuster flange and extending from the adjuster flange to an adjuster plate disposed under the pedestal (62). Adjuster flange is connected to actuator mechanism (236); a funnel connected to the sleeve (Fig 2 and Fig 8-40). 
Regarding tabs to hold pins, it is noted that ring 180 basically includes tabs since as discussed earlier using tabs to hold lift pins outside is a mere change of shape to support a rearrangement of parts. It was held in re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 
	
	Regarding stem Selyutin et al disclose that it could be hollow to allow utilities to pass through (Col 1 lines 60-65) and has seals. Therefore desired vacuum could be maintained in the stem.
Selyutin et al disclose lower and upper bellows attached to adjuster flange (Fig 1).
It would have been obvious for one of ordinary skill in the art to apply the lifting mechanism taught by Selyutin et al to the focus ring lifting arrangement of Lee et al by replacing drive mechanism 105 by ring 84 including the mechanism attached to ring 84. While some claimed features as discussed are not disclosed in exact structure they would have been obvious since their functions are disclosed in an alternative structure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716